Judgment unanimously modified by fixing the sum of eighty-five dollars per week as the amount of permanent alimony that should be paid by the defendant to the plaintiff for her support and for the support, maintenance and education of the daughter of the parties, and as so modified affirmed, with costs to the plaintiff, with leave to either party to apply for modification on showing a change of eireumstanees. No opinion. Settle order on notice. Present — Martin, P. J., Townley, Glennon, Cohn and Callahan, JJ.